United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0596
Issued: October 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2020 appellant, through counsel, filed a timely appeal from an October 24,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing December 21, 2017 causally related to her accepted February 5, 2014
employment injury.
FACTUAL HISTORY
On February 10, 2014 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 5, 2014 she injured her knee while in the performance
of duty. She explained that she was in the loading area when she fell over a chunk of ice and
landed on her knee. Appellant stopped work on February 6, 2014. On May 8, 2014 OWCP
accepted her claim for a right knee sprain/strain.
OWCP subsequently received an April 15, 2014 work status report with an illegible
signature indicating that appellant could return to work with the restrictions of performing desk
work only.
In a May 22, 2014 medical report, Dr. Kyle Ritter, a Board-certified orthopedic surgeon,
evaluated appellant for right knee pain related to the February 5, 2014 employment incident. He
made note of her previous 2006 right knee arthroscopy and her preexisting medical conditions of
hypertension, anxiety, fibromyalgia and degenerative arthritis.3 Dr. Ritter diagnosed right knee
arthritis and recommended that she undergo a right knee total arthroplasty to treat her condition.
In an August 13, 2014 letter, the employing establishment noted that appellant had been
receiving treatment and light-duty assignment related to right knee arthritis and not the accepted
right knee sprain/strain. It terminated her limited-duty assignment and instructed her to apply for
light duty.
In a May 27, 2014 diagnostic report, Dr. Joseph Mulholland, a Board-certified diagnostic
radiologist, performed a magnetic resonance imaging (MRI) scan of appellant’s right knee and
diagnosed a degenerative tear of the posterior horn and midbody of the medial meniscus with
displaced meniscal fragments in the intercondylar notch, a chronic tear of the anterior cruciate
ligament, degenerative changes with articular cartilage loss diffusely in the medial compartment,
thinning of the undersurface of the patella and focal cartilage loss over the articular surface of the
lateral femoral condyle and a large Baker’s cyst.4

3

The Board notes that appellant has a prior claim under OWCP File No. xxxxxx298 which was accepted for the
conditions of open wound of the hip and thigh without complications. Appellant also has a prior claim under OWCP
File No. xxxxxx656 which was accepted for the conditions of neck and back (lumbar) sprains and contusion of the
shoulder and upper arm.
4

On March 29, 2016 appellant filed a schedule award claim (Form CA-7). In a May 3, 2016 development letter,
OWCP requested that she submit an impairment evaluation from her attending physician addressing whether she had
reached maximum medical improvement (MMI) and evaluating the extent of permanent impairment, if any, in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (2009).

2

In a March 2, 2016 medical note, Dr. Anthony Mimms, Board-certified in physical
medicine, provided that he had treated appellant for her fibromyalgia, sacroiliitis, back spasms,
facet syndrome, and right knee pain. He opined that she was no longer able to maintain gainful
employment as a result of her conditions and recommended that she file for disability.
In a March 17, 2016 medical report, Dr. Ritter noted that appellant was unable to be
approved for her right knee arthroplasty and that she utilized a cane in order to ambulate. He
diagnosed right knee arthritis and opined that she would be unable to return to work without
restrictions without surgical treatment.
In a November 11, 2016 prescription, Dr. Nilda Durany, Board-certified in family
medicine, indicated that appellant would undergo therapy in order to treat her right knee sprain.
In a December 14, 2017 medical report, Dr. Ritter diagnosed primary osteoarthritis of the
right knee and indicated that appellant was unable to return to her previous work duties due to the
increased pain and limitations directly related to her work injury. He opined that appellant’s
employment injury caused her arthritis symptoms to worsen and that it was unlikely she would
improve without surgical treatment.
On January 5, 2018 appellant filed a Form CA-7 for leave without pay (LWOP) for
disability from work for the period December 21, 2017 to January 5, 2018.5
In a January 22, 2018 development letter, OWCP advised appellant of the type of evidence
needed to establish her recurrence claim. It requested that she submit a detailed medical report
from her physician that clearly established how her claimed disability from work was causally
related to her accepted employment injury of a right knee sprain/strain in contrast to her nonworkrelated diagnosis of right knee osteoarthritis. OWCP provided appellant 30 days to submit the
necessary evidence.
In a February 16, 2018 letter, Dr. Ritter explained that appellant’s symptoms of knee
soreness, locking, catching, and worsening range of motion were all related to her February 5,
20146 employment injury. He noted that the injury appellant sustained was a sprain of the
ligaments surrounding the knee as well as a significant flare up and aggravation of her arthritis.
Dr. Ritter opined that, due to the severity of her arthritis and the significance of the injury she
sustained, she was unable to return to her baseline. He noted that appellant’s ability to ambulate
at work had significantly decreased since her injury and opined that a total knee arthroscopy was
necessary as nonsurgical treatment had failed to improve her condition.
By decision dated February 22, 2018, OWCP denied appellant’s claims for compensation
finding that she failed to submit sufficient medical evidence to establish causal relationship
between the claimed period of disability and her accepted employment conditions.

5

Appellant also submitted separate Form CA-7 claims for compensation dated January 20 and February 13, 2018
for LWOP for disability from work for the period beginning January 8, 2018 and continuing.
6

Dr. Ritter’s letter provides February 6, 2014 as the date of injury, however this appears to be a typographical error.

3

On March 19, 2018 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted a December 14, 2017 diagnostic report in which Dr. Michael Flood,
a Board-certified podiatrist, performed an x-ray of appellant’s knees. Dr. Flood diagnosed
advanced medial and patellofemoral arthritis of both knees with mild lateral joint space arthritis of
both knees.
By decision dated August 17, 2018, OWCP’s hearing representative affirmed OWCP’s
February 22, 2018 decision, finding that the medical evidence of record was insufficient to
establish a material worsening of the accepted condition or to provide medical rationale explaining
why appellant was no longer able to perform her job duties due to an injury occurring four years
earlier.
On April 19, 2019 appellant, through counsel, requested reconsideration of OWCP’s
August 17, 2018 decision.
By decision dated April 22, 2019, OWCP denied appellant’s request for reconsideration
finding that she neither raised substantive legal questions nor included any new and relevant
evidence.
In an April 17, 2019 medical note, Dr. Ritter noted that appellant had reached MMI on
December 14, 2017.
On July 29, 2019 appellant, through counsel, again requested reconsideration of OWCP’s
August 17, 2018 decision.
In a July 24, 2019 letter, Dr. Ritter explained that, on evaluation of appellant’s right knee
injury due to the February 5, 2014 employment incident, her findings were consistent with
significant long-term severe arthritic changes aggravated directly by her employment injury. He
indicated that her symptoms prior to her injury were mild and manageable and opined that
appellant’s February 5, 2014 injury led to a direct aggravation of her arthritic condition. Dr. Ritter
reasoned that her underlying arthritis and cartilage loss made her joint more susceptible to direct
trauma and impact like the injury appellant sustained. He further reasoned that the resulting
damage could lead to destabilization of the remaining articular structural cartilage and
deterioration of the joint with persistent symptoms, as appellant has demonstrated. Dr. Ritter
concluded by opining that it was more likely than not and reasonably medically certain that
appellant’s injury aggravated her preexisting condition.
By decision dated October 24, 2019, OWCP denied modification of its August 17, 2018
decision.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,

4

which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment.7
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.8 Where no such rationale is present,
the medical evidence is of diminished probative value.9
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing December 21, 2017 causally related to her accepted February 5, 2014
employment injury.
In his July 24, 2019 letter, Dr. Ritter noted appellant’s history of significant long-term
severe arthritic changes and cartilage loss and opined that her February 5, 2014 employment injury
directly aggravated her existing conditions. He continued by explaining that the resulting damage
could lead to the destabilization of the remaining articular structural cartilage and deterioration of
the joint with persistent symptoms, as she has demonstrated. Dr. Ritter concluded by opining that
it was more likely than not and reasonably medically certain that appellant’s injury aggravated her
preexisting condition. He did not, however, address the period of claimed recurrence or indicate
that appellant was totally disabled for any specific period. The Board has held that medical
evidence that does not provide an opinion as to whether a period of disability is due to an accepted
employment-related condition is insufficient to meet a claimant’s burden of proof.11 The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so,
7

20 C.F.R. § 10.5(x).

8

See J.S., Docket No. 19-1035 (issued January 24, 2020).

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); D.T., Docket
No. 19-1064 (issued February 20, 2020).
11

M.A., Docket No. 19-1119 (issued November 25, 2019); S.I., Docket No. 18-1582 (issued June 20, 2019).

5

would essentially allow an employee to self-certify their disability and entitlement to
compensation.12 Thus, Dr. Ritter’s July 24, 2019 letter is insufficient to meet appellant’s burden
of proof.
Similarly, in his February 16, 2018 letter, Dr. Ritter explained that appellant’s February 5,
2014 knee sprain and associated symptoms caused a significant flare up and aggravation of her
arthritis. He opined that, due to the severity of her arthritis and the injury she sustained, appellant
was unable to return to her baseline. Dr. Ritter recommended that she undergo a total knee
arthroscopy as her ability to ambulate at work had significantly decreased and nonsurgical
treatment had failed to improve her condition. The Board finds that he failed to provide a
rationalized medical opinion explaining why appellant’s employment injury prevented her from
working for the claimed period. Rather, Dr. Ritter’s mere conclusory opinion, without the
necessary rationale explaining how and why the employment injury caused disability from work,
is insufficient to establish appellant’s claim.13
In a December 14, 2017 medical report, Dr. Ritter diagnosed primary osteoarthritis of the
right knee and provided that appellant was unable to return to her previous work duties due to the
increased pain and limitations directly related to her work injury. He opined that her work injury
caused her arthritis symptoms to worsen and that it was unlikely she would improve without
surgical treatment. As stated above, a mere conclusory opinion, without the necessary rationale
explaining how and why the employment injury caused disability from work, is insufficient to
establish appellant’s claim.14 Further, as Dr. Ritter attributed appellant’s disability to a medical
diagnosis not accepted by OWCP, his opinion on recurrent disability is insufficient to establish the
claim.15
The remaining medical evidence of record predates the claimed period of disability. As it
does not provide an opinion concerning appellant’s recurrence of disability commencing
December 21, 2017, it is of no probative value and insufficient to establish the recurrence claim.16
As appellant has not submitted medical evidence establishing a recurrence of disability
commencing December 21, 2017 causally related to her accepted employment injury, the Board
finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

D.P., Docket No. 18-1439 (issued April 20, 2020); William A. Archer, 55 ECAB 674 (2004).

13

M.N., Docket No. 18-0741 (issued April 2, 2020).

14

Id.

15

See V.H., Docket No. 18-0456 (issued August 9, 2019); J.L., Docket No. 15-1951 (issued May 16, 2016).

16

M.L., Docket No. 18-1058 (issued November 21, 2019); D.J., Docket No. 18-0200 (issued August 12, 2019).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing December 21, 2017 causally related to her accepted February 5, 2014
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

